*876OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
The Appellate Division correctly held that the commission did not have the authority, under subdivision 2 of section 113 of the Public Service Law, to order the petitioner to pass on to its customers the tax deduction resulting from its passing on of a tax refund. We express no opinion on whether the commission, in ruling on a general rate case, may order a passing on of the tax deduction, a question we need not reach on this appeal.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Judgment affirmed, with costs, in a memorandum.